   Case 1:16-cv-00111-C Document 87 Filed 09/04/19                  Page 1 of 1 PageID 995



                        IN THE LINITED STATES DISTzuCT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   ABILENE DIVISION


AMBER BIZIKO,                                     )
                                                  )
                      Plaintifl                   )
                                                  )
                                                  )
                                                  )
STEVEN VAN HORNE, et a/.,                         )
                                                  )
                      Defendants.                 )   Civil Action No. l: l6-CV-l 1 1-C


                                              ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

Stares Magistrate Judge advising the Court that   Plaintifls Motion for Partial Summary Judgment

should be granted in part and denied in part. The Magistrate Judge has further advised that

Defendants' Motion for Partial Summary Judgment be denied. The Parties have failed to file

objections and the time to do so has now expired.

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADoPTED    as the   findings and conclusions of the court. For the reasons stated

therein, Plaintiffls Motion for Partial Summary Judgment is hereby GRANTED IN PART and

DENIED IN PART, Defendants' Motion for Partial Summary Judgment is DENIED.

       SO ORDERED this 4th day of September, 2019.




                                                SAM   C      IN S
                                                SENIOR TINITED STATES DISTzu              UDGE
